                                                                                                        Service of Process
                                                                                                        Transmittal
                                                                                                        07/22/2021
                                                                                                        CT Log Number 539944092
    TO:         Kim Lundy- Email
                Walmart Inc.
                702 SW 8TH ST
                BENTONVILLE, AR 72716-6209

    RE:         Process Served in Tennessee

    FOR:        Wal-Mart Stores East, LP (Domestic State: DE)




    ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

    TITLE OF ACTION:                                  Graham Karen, Pltf. vs. Walmart Inc. and Wal-Mart Stores East, LP, Dfts.
    DOCUMENT(S) SERVED:                               Letter, Summons, Complaint, Request, Certificate, First Set of Interrogatories and
                                                      Request(s)
    COURT/AGENCY:                                     Cocke County - Circuit Court, TN
                                                      Case # 36125III
    NATURE OF ACTION:                                 Personal Injury - Slip/Trip and Fall - 07/22/2020, 1075 Cosby Hwy, Newport Cocke
                                                      County, TN
    ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Knoxville, TN
    DATE AND HOUR OF SERVICE:                         By Certified Mail on 07/22/2021 postmarked on 07/21/2021
    JURISDICTION SERVED :                             Tennessee
    APPEARANCE OR ANSWER DUE:                         Within 30 days after service, exclusive of the day of service (Document(s) may
                                                      contain additional answer dates)
    ATTORNEY(S) / SENDER(S):                          T. Scott Jones
                                                      Banks & Jones
                                                      2125 Middlebrook Pike
                                                      Knoxville, TN 37921
                                                      865-546-2141
    ACTION ITEMS:                                     CT has retained the current log, Retain Date: 07/22/2021, Expected Purge Date:
                                                      07/27/2021

                                                      Image SOP

    REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                      300 Montvue RD
                                                      Knoxville, TN 37919
                                                      877-564-7529
                                                      MajorAccountTeam2@wolterskluwer.com
    The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
    relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
    of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
    advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
    therein.




                                                                                                        Page 1 of 1 / HM




Case 2:21-cv-00127-TAV-CRW Document 1-1 Filed 08/20/21 Page 1 of 8 PageID #: 5
                                   CERTIFIED'


                                    11                      11
    LAW OFFICES                                                                                  ePwEs.
BANKS & JONES
2125 MIDDLEBROOK PIKE
                                                                                               to
                                                                                                          US POSTAGE
KNOXVILLE,TENNESSEE
                                                                                               02 1P       $    007.36°
       37921-5855            7019 2280 0000 2608 1996                                          0003598919      JUL 21 2021
                                                                                               M AILED FROM ZIP CODE 37921




                                              Wal-mart Stores East, LP.
                                              c/o C.T. Corporation System, Reg. Agent
                                              300 Montvue Road
                                              Knoxville, TN 37919
                                              VIA CERTIFIED MAIL
                                              RETURN RECEIPT REQUESTED
                                              NO.: 7019 2280 0000 2608 1996
                                          ,
           Case 2:21-cv-00127-TAV-CRW Document 1-1 Filed
                                                      1;1 t,08/20/21       Page 2 of 8 PageID #: 6
                                                            11 a ap.,111,11,01,1.1willitinpiliiii)Iiiiiimini,
                                                  LAW OFFICES OF


                                                                                           TEL(865) 546-2141
       ATTORNEYS                          BANKS & JONES                                    FAX (865) 546-5777
   *T. SCOTT JONES
    CHRIS W. BEAVERS                          2125 MIDDLEBROOK PIKE                     WILLIAM R. BANKS (1928-2010)

    GENA LEWIS                                KNOXVILLE,TN 37921-5855                       OF COUNSEL
    LANDON M. HICKEY
                                                                                          BRENT S. SNYDER
    DARLA M. WALKER
                                                                                         DIRECT TEL. 264-3328
    TAYLOR C. ERWIN
    VICTORIA K. RAULERSON                                                                  SUSAN E. HAAS
                                                                                         DIRECT TEL. 406-2810
    ADMINISTRATOR                                * T. SCOTT JONES
ANN H. LANE, LPI & PARALEGAL              TENNESSEE SUPREME COURT RULE 31
                                           LISTED GENERAL CIVIL MEDIATOR




                                                      July 21, 2021

         Wal-mart Stores East, LP.
         c/o C.T. Corporation System, Reg. Agent
         300 Montvue Road
         Knoxville, TN 37919
         VIA CERTIFIED MAIL
         RETURN RECEIPTREQUESTED
         NO.: 7019 2280 0000 2608 1996

                 RE:     Karen Graham v Walmart Inc., and Wal-Mart Stores East, LP
                         Cocke County Circuit Court, Civil Action No.: 36125-BI

         To Whom It May Concern:

                 Relative to the above captioned matter, please fmd enclosed a Summons,Complaint,
         Interrogatories, and Request for Admissions.

                 As always,I remain,

                                                    Very truly yours,

                                                    BANKS & JONES




         CWB/mdc
         Enclosures: Summons,Complaint, hit                  nest for Admissions




        Case 2:21-cv-00127-TAV-CRW Document 1-1 Filed 08/20/21 Page 3 of 8 PageID #: 7
                                                                                                                                                       Received

                                                                                                                                                    JU
                                                    STATE OF TENNESSEE                                                                             Cocke County
                                           THE CIRCUIT COURT FOR COCKE COUNTY                                                                      Circuit Court

                                                                   SUMMONS
KAREN GRAHAM,                                                                                        )
                      Plaintiff,                                                                     )
vs.                                                                                                  )           Civil Action No.ak 1              ZS
WALMART INC. and WAL-MART STORES EAST,LP,
                                                                                                     )
                                                                                                     )
          Defendants.                                                                                )

           To the above named defendant (s):

You are hereby summoned and required to serve upon T. ScottJones, plaintiff! plaintiff's attorney, whose address is 2125 Middlebrook Pike, Knoxville,TN
37921 an answer to the complaint herewith served upon you within 30 days after service of this summons and complaint upon you,exclusive of the day of service.
A copy of the answer must be filed with the court either before or within a reasonable time after service. If you fail to do so,judgment by default can be taken
against you for the relief demanded in the complaint

           Issued and attested this the 1%) day o

                                                               221
                                                                                                              4ri6-1-u Li ilcau
                                                                                                                 Kristy L. Nal,Clerk



                                                                                                                 Deputy Clerk

                                                       NOTICE OF PERSONAL PROPERTY EXEMPTION
TO THE DEFENDANT(S): Tennessee law provides a ten thousand dollar($10,000) personal property exemption as well as a homestead exemption from
execution or seizure to satisfy a judgment. The amount of the homestead exemption depends upon your age and the other factors which are listed in TCA 26-2-
301. If a judgment should be entered against you in this action and you wish to claim property as exempt, you must file a written list, under oath, of the items you
wish to claim as exempt with the clerk of the court. The list may be filed at any time and may be changed by you thereafter as necessary; however, unless it is filed
before the judgment becomes final, it will not be effective as to any execution or garnishment issued prior to the filing of the list. Certain items are automatically
exempt by law and do not need to be listed; these include items of necessary wearing apparel(clothing) for your self and your family and trunks or other
receptacles necessary to contain such apparel, family portraits, the family Bible,and school books. Should any of these items be seized you would have the right to
recover them. If you do not understand your exemption right or how to exercise it, you may wish to seek the counsel of a lawyer. Please state file number on list.

                                                                  SERVICE INFORMATION

To the process server: Defendant:             WAL-MART STORES EAST,LP
                                            (TO BESERVED BYPLAINTIFF'S COUNSEL)

can be served at:                            Wal-mart Stores East, LP.
                                             do C.T. Corporation System, Reg. Agent
                                             300 Montvue Rd.
                                             Knoxville, TN 37919

                                                                             RETURN

I received this summons on the               day of

I hereby certify and return that on the               day of                                  . I:

[ ]served this summons and complaint on the defendant                                                                   in the following manner:



[ ]failed to serve this summons within 90 days after its issuance because:




 Process Server                    Print Name                        Address                                                  Phone Number


      Case 2:21-cv-00127-TAV-CRW Document 1-1 DEFENDANT'S      ADA
                                              Filed 08/20/21 Page 4 of 8 PageID #: 8
                                       (S.FOR ASSISTANCE CALL
                                          423-623-8791 EXT 24
                                                                                               COPY
•
              The Americans with Disabilities Act prohibits discrimination against any qualified individual
    • with a disability. The Tennessee Judicial Branch does not permit discrimination against any
     'individual on the basis of physical or mental disability in accessing its judicial programs. In
      accordance with the Americans with Disabilities Act,if necessary, the Tennessee Judicial Branch
      will provide reasonable modifications in order to access all of its programs,services and
      activities to qualified individuals with disabilities.

             If you require a modification to access the judicial program and/or have special needs because of
     a qualified disability, you must submit a written Request for Modification to the Local Judicial
     Program ADA Coordinator listed below at least five (5)business days prior to the date of the
     judicial proceeding, if possible. A form is available from the Local Judicial Program ADA
     Coordinator or from the Tennessee Judicial Program ADA Coordinator (www.tncourts.gov)

             If you need assistance, have questions or need additional information, please contact the Local
     Judicial Program ADA Coordinator:

     Pat Carson, Corriplianee pfficer
     Knox County Human Resources Office
     Suite 360,city.-County Building
     400 Main Street, Knoxville, Tennessee 37902
     Voice Phone:(865)215-2952           TTY:(865)215-2497

           If you need assistance, have questions or need additional information, you may also contact the
     Tennessee Judicial Program ADA Coordinator: •

     Pamela Taylor', Manager/Coordinator
     State Judicial ADA Program
     Administrative Office of the Courts
     Nashville City Center
     Suite 600,511 Union Street
     Nashville, Tennessee 37219
     Telephone:(615)741-2687             FAX:(615)741-6285

             The Tennessee Judicial Branch's Americans with Disabilities Act Policy regarding access to
     judicial program, as well as a Request for Modification form may be found online at
     www.tncourts.gov.




                                    2,11IM3I13REia
                                    .
         Case 2:21-cv-00127-TAV-CRW Document 1-1 Filed 08/20/21 Page 5 of 8 PageID #: 9
                                        Yr-403
                                                                                                      126-gr:ed


                                                                                                    JUL 1 3 2021
                  IN THE CIRCUIT COURT FOR COCKE COUNTY,TENNESSEE                                  Cocke County
                                                                                                   Circuit Court
     KAREN GRAHAM,                                         )
                                                           )
                      Plaintiff,                           )
     vs.                                                   )Civil Action No. 31125 -ILL
                                                           )               PERSON
      WALMART INC. and                                      )TWELVE(12)
     Serve: CT Corporation System, Registered Agent         )JURY TRIAL DEMANDED
            300 Montvue Rd.                                 )
            Knoxville,TN 37919-5546                         )
                                                            )                CIRCUIT COURT
      WAL-MART STORES EAST,LP,                              )                    FILED
      Serve:   CT Corporation System, Registered Agent      )
                                                                                            itkC
               300 Montvue Rd.                              )                  JUL 1 3 zozi
               Knoxville, TN 37919-5546                     )                KRISTY L. NEASE
                                                            )            'CIRCUIT COURT CLERK
                      Defendants.                           )                 Cooke County,TN

                                              COMPLAINT

               Comes now the Plaintiff, Karen Graham,by and through counsel,for her cause of

      action against the Defendants, Walmart Inc. and Wal-Mart Stores East, LP,and would

      respectfully show unto this Honorable Court:

      1.               The Defendants, Walmart Inc. and Wal-Mart Stores East, LP,operate a

               store known as "Wal-Mart" which is located at 1075 Cosby Hwy,Newport,

               Cocke County,Tennessee, and may be served with process as captioned above.

      2.               On or about July 22,2020,the Plaintiff, Karen Graham, was a business

               invitee of the said business and was on the premises during the hours of

               operation by Defendants for the purpose of entrance by the public.

      3.               At all times material herein,the Defendants,through their agents,

               servants, and employees, operated, owned, managed, maintained, and controlled

               the facility at which the Plaintiff was injured.        STATE OF TENNESSEE,COKE COUNTY
                                                                  I, KristyL Nease, Clerk of the'Circuit Court of
                                                                  Cocke County, Tennessee, certify that the foregoing
                                                                  is a true copy of"the.otiginal bill filed in this cause.
                                                                  VVit ets'iny hand and official seal*of office on this
                                                                   1      ir\day of                               2021
                                                                      r
Case 2:21-cv-00127-TAV-CRW Document 1-1 Filed 08/20/21 Page 6 Circuit
                                                              of 8 Court  Clerk
                                                                      PageID  #: 10
     4.           While the Plaintiff, Karen Graham, was shopping at the property at issue,

           she slipped and fell due to liquid that was on the floor of the Defendants'

           property.

     5.           The Defendants,through their agents, servants, and employees, were

           negligent in allowing the floor to remain in a dangerous condition such that it

           was dangerous to the public at large and to the Plaintiff, Karen Graham,in

           particular.

     6.            Prior to the accident at issue, the Defendants, through their agents,

           servants, and employees,knew or, through the exercise of reasonable diligence

           should have known,about the hazardous condition of the floor.

     7.            The Defendants were negligent in failing to adequately warn the public at

           large sand the Plaintiff, Karen Graham,in particular, of the floor's dangerous

           condition.

     8.            At no time material herein was the Plaintiff, Karen Graham, negligent in

           her conduct or actions.

      9.           As a direct consequence of the Defendants' negligence, the Plaintiff, Karen

           Graham,suffered injuries to her person,experienced pain of mind and body, and

            incurred expenses for her medical care.


                WHEREFORE,the Plaintiff, Karen Graham,demarids judgment against the

      Defendants in the amount of ONE-HUNDRED-AND-FIFTY THOUSAND

     ($150,000.00)DOLLARS and no/100 cents.



                The Plaintiffdemands ajury try this action.



                                       2
Case 2:21-cv-00127-TAV-CRW Document 1-1 Filed 08/20/21 Page 7 of 8 PageID #: 11
                 Respectfully submitted, this the    1 t   day of July, 2021.




                                                           T. OTT JONES
                                                           CHRIS W.BEAVERS
                                                            Attorneys for the Plaintiff
                                                           BANKS &JONES
                                                           2125 Middlebrook Pike
                                                            Knoxville, Tennessee 37921
                                                           (865)546-2141
                                                            tscottjones@banksandjones.com
                                                            chrisbeavers@banksandiones.com


                                            COST BOND

             We, the undersigned, do hereby acknowledge ourselves as surety for all of the

     costs of this cause.

            This the 1( day ofJuly, 2021.

                                                            Karen Graham,Principal




                                                      doltt
                                                    By:
                                                                   Jones, Attorney
                                                               NKS &JONES,Surety




                                                                  tt Jones, Attorney




                                       3
Case 2:21-cv-00127-TAV-CRW Document 1-1 Filed 08/20/21 Page 8 of 8 PageID #: 12
